DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) in the reply filed on 1/4/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because there is an undue burden on Examiner to consider all claims in the single application due to the claim groups being independent and distinct from one another (for reasons detailed in the Office action mailed 12/3/2020) and the different field of search required (e.g. employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the top surface of the first conductive body" in line 3 and “the top surface of the second conductive body” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-12 inherit the deficiencies of claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trezza (US 2010/0140776 and Trezza hereinafter).
As to claims 1 and 2: Trezza discloses [claim 1] a semiconductor device (Figs. 25 and 31), comprising: a first conductive body (Fig. 25; [0138]; leftmost part of 122); a second conductive body (rightmost part of 122, that is to the right of rightmost 2402) positioned separate from the first conductive body (Fig. 25; [0138]); a plurality of liners (2402) respectively correspondingly attached to a side surface of the first conductive body and a side surface of the second conductive body (Fig. 31; [0183]); and a first insulating segment (500) positioned between the first conductive body and the second conductive body (Figs. 25 and 31; [0146]); [claim 2] further comprising a first doped region positioned in a top surface of the first conductive body and the side surface of the first conductive body (Fig. 25; [0138]; claim doesn’t state that the doped region is only in the top surface and side surface; all of 122 is doped and thus meets the claim limitation).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al (US 2020/0227359 and Kang hereinafter).
As to claims 1 and 3-5: Kang discloses [claim 1] a semiconductor device (Fig. 1B), comprising: a first conductive body (Fig. 1B; [0025]; left part of 116, to the left of FL); a second conductive body (right part of 116) positioned separate from the first conductive body (Fig. 1B; [0025]); a plurality of liners (162) respectively correspondingly attached to a side surface of the first conductive body and a side surface of the second conductive body (Fig. 1B; [0039]); and a first insulating segment (FL) positioned between the first conductive body and the second conductive body (Fig. 1B; [0041]); [claim 3] wherein the first insulating segment comprises an embedding portion (FL within trench) and an extension portion (FL outside of trench), the embedding portion is positioned between the plurality of liners, and the extension portion is positioned on the embedding portion (Fig. 1B; [0041]); [claim 4] wherein two sides of the extension portion (FL outside of trench) are respectively correspondingly positioned on a portion of a top surface of the first conductive body and a portion of a top surface of the second conductive body (Fig. 1B; [0041]); [claim 5] wherein a width of the extension portion is greater than or equal to a horizontal distance between the first conductive body and the second conductive body (Fig. 1B; [0041]).

Allowable Subject Matter
Claims 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alptekin et al (US 2018/0114847) discloses claim 1 except for the insulating segment as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813